tax_exempt_and_government_entities_division department of the treasury internal_revenue_service commerce street dallas tx uil date date number release date legend org name of organization address address of organization year xx certified mail dear employer identification person to contact id number contact numbers in a determination_letter dated october 19xx you were held to be exempt from federal_income_tax under internal_revenue_code sec_501 we have determined you have not operated in accordance with the provisions of internal_revenue_code sec_501 we have explained the basis for our determination in the enclosed report of examination on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code therefore your exemption from federal_income_tax is revoked effective july 20xx you are therefore required to file form s federal corporate_income_tax return for the year s ended june 20xx and 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service this is a final adverse determination_letter with regard to your status under sec_501 if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely sunita b lough director eo examinations enclosures report of examination copy of form 6018-a form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org num schedule no or exhibit year period ended june 20xx june 20xx legend org name of organization num identifying number related org name of related_organization address address of organization year xx issue whether the org revenue code facts qualifies for tax exemption under sec_501 of the internal hereinafter referred to as the organization was incorporated in the state on the org september 19xx the state record reflected that this corporation was active and a domestic non profit corporation with the exclusive purpose of holding title to property collect income there from and turn over the entire amount thereof less expense to related org a non profit in october 19xx the organization organization under internal_revenue_code sec_501 was granted tax exempt status under sec_501 of the internal_revenue_code as a holding_company according to our records the organization filed the most recent forms for the tax period ending june 20xx the organization had filed form sec_941 for all quarters january 20xx through september 20xx with no balances due the organization holds title to two buildings and the property located at address the lease agreement between the organization and the related org entitles the related org to use the property at address location which consists of approximately five acres and a lodge facility the premises shall be used for the purpose of having meetings and other functions the organization reserved the right to lease the premises to other parties for short terms provided that said leasing to other parties does not interfere with the functions and uses of the related org the rent charged was dollar_figure per month payable in advance on or before the first day of each month during the term of the lease a copy of the lease provided stated the terms commencing on january 19xx and extending through december 20xx there were no written current leases provided and the organization stated that they continue on a verbal commitment a review of the books_and_records for the examined periods july 20xx through june 20xx did not find the full amount of rents paid or collected between the two parties form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org num schedule no or exhibit year period ended june 20xx june 20xx the property located at different address is operated as a bingo hall with the organization holding a valid state hall operator’s license the commercial lease agreement with the related org at this location entitles the related org to use the facility utilities tables and chairs one day per week for the sole purpose of conducting bingo paying dollar_figure per week as rental of the _ premises and dollar_figure per week for janitorial maintenance and supply services the related org shall have full authority over any and all food and beverage offerings and operate the kitchen which is not part of this lease agreement the bingo hall is rented out to six other non profit organizations for the remainder of the week under similar lease terms with no provisions regarding the kitchen operations the organization acts as the employer for the employees working at the bingo hall including the kitchen staff and at the lodge facilities they have filed all employment_tax returns and paid all employment_taxes from january 20xx to present the related org previously acted as the employer and filed all employment related returns up through january 20xx during review of the operations of the bingo hall the exam found that the organization was controlling the concession stand collecting rents and providing cleaning and maintenance the related org is limited in offering services to non members as a member organization and must use member volunteers to meet the exception for not treating non member income as unrelated_business_income they did not operate the concession stand with volunteer members the organization paid employees under their control to operate the concession stand at the bingo hall seven days a week and also hired a manager to oversee the catering and renting of the hall facilities they also controlled the members lounge area and paid a bartender to serve the members the organization is precluded from receiving any unrelated_business_income from activities other than collecting rents the facilities located at address the related org’s meeting room and offices in addition to the social area advertised as the room on their website and on the outdoor signage in front of the building the room is available for rent to the general_public as well as to members of the related org they offer services including catering food bar and cleaning the room has full kitchen and bar facilities and offers a dance floor area in addition to table and chair set ups as specified by the renter the organization has control_over the employees and the operations of the room as well as the open bar area in their meeting room the form_990 federal tax_return filed for the organization did not properly report income and expenses from the activities in connection with the bingo hall concessions and the room rentals and bar income the income from the concessions offered seven nights a week were reported in error on the related org tax_return for the period ending june 20xx the organization reported only rents on the tax_return for the period ending june 20xx they reported rents and concessions on the tax_return for the period ending june 20xx in both form 886-a ev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org num schedule no or exhibit year period ended june 20xx june 20xx years the income from the bar connected to the room and the related org meeting room was not reported on the organization’s tax returns it was determined that they controlled the bar operations by providing employees and management over the inventories the related org cannot engage in unrelated_business_income from non members without reporting that taxable_income on form 990-t there were no forms 990-t filed by either the related org or the organization law sec_501 of the internal_revenue_code the code’ provides for the exemption from federal_income_tax of corporations organized for the exclusive purpose of holding title to property collecting income there from and turning over the entire amount thereof less expenses to an organization which itself is exempt under this section rules similar to the rules of subparagraph g of paragraph shall apply for purposes of this paragraph under sec_501 of the code an organization shall not be treated as failing to be described in sec_501 by reason of the receipt of any otherwise disqualifying income which is incidentally derived from the holding of real_property which does not exceed percent of the organization's gross_income for the taxable_year sec_1 c -1 a of the income_tax regulations the regulations' provides that since a corporation cannot be exempt under sec_501 if it engages in any business other than that of holding title to property and collecting income there from it generally cannot have unrelated_business_taxable_income as defined in sec_512 other than unrelated business rental income described in sec_514 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code modifies the definition of unrelated_trade_or_business by excepting all rents_from_real_property sec_1_512_b_-1 of the regulations provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 shall be determined by all the facts and circumstances of each case under sec_1_512_b_-1 of the regulations the term rents for purposes of sec_512 includes all rents_from_real_property however certain rents from and certain deductions in connection with debt-financed_property as defined in sec_514 shall be included in computing unrelated_business_taxable_income form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org num schedule no or exhibit year period ended june 20xx june 20xx sec_1_512_b_-1 of the regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy or rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant sec_514 of the code defines debt-financed as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year except that such term does not include property where substantially_all of the use is related to the charitable educational or other purpose of the organization under sec_501 revrul_69_381 1969_2_cb_113 held that income from the rental of offices to the general_public did not preclude exemption from federal_income_tax under sec_501 of the code where the title holding corporation did not render substantial services to the tenants other than the normal maintenance of the building and grounds the general_public tenants were not related in any way to the title_holding_company or the charitable_organization for which it holds title reg c -1 b states that a corporation described in sec_501 cannot accumulate income and retain exemption but it must turn over the entire amount of such income less expenses to an organization which is itself exempt under sec_501 a although neither the code nor the regulations specify the actual timing of remittance an sec_501 organization should turn over its net_income to its parent as soon as practicable but at least annually government's position sec_501 of the internal_revenue_code the code’ provides for the exemption from federal_income_tax of corporations organized for the exclusive purpose of holding title to property collecting income there from and turning over the entire amount thereof less expenses to an organization which itself is exempt under this section the operation of the bingo hall concession stand and the services provided at the room do not meet the exclusive purposes of holding title to property and collecting rents these activities are form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org num schedule no or exhibit year period ended june 20xx june 20xx under the control of the organization acting as the employer providing employees to provide services beyond those allowed as rental_activity the rental of the bingo hall and the room to the general_public included other substantial services by offering concessions bar and food services for their convenience the rental agreements were not available to determine if these services are separately_stated in the rental fee charged therefore the proper rental income cannot be determined the services provided are not part of the rental_activity and should be considered separate activities and subject_to taxation of the total gross_income from the general_public which the services provided income over does not meet the tax exempt purposes of a fraternal_organization operated primarily for members and their charitable purposes as a sec_501 subsidiary_organization the organization’s exempt purposes are to collect rents and support the related orgs exempt purposes the organization is required to turn over any excess accumulated amounts to them they have not had any excess funds to turn over due to losses_incurred in operating the hall the regulations provide that an organization cannot have unrelated_business_income other than income which is treated as unrelated because of the application of sec_512 or debt- financed income which is treated as unrelated because of sec_514 or certain interest annuities royalties or rents which are treated as unrelated because of sec_512 or and certain rents from personal_property leased with real_property which are treated as unrelated because of sec_512 or because of failure to meet the incidental amount exception in sec_512 a ii the rental income does meet the exception under sec_514 and would have been treated as debt financed income if the organization continued to meet sec_501 the income from the service activities do not meet any of the exceptions provided and are taxable none of the income was treated as unrelated_business_income and no form 990-t was filed as aresult we have determined that the organization no longer qualify for exemption under sec_501 therefore we propose to revoke the organization’s exempt status under sec_501 of the internal_revenue_code effective july 20xx conclusion it is the government’s position that the organization failed to operate properly to be form 886-arev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org num schedule no or exhibit year period ended june 20xx june 20xx recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective july 20xx as a taxable entity the organization will be required to file form_1120 returns for the tax periods after july 20xx form 886-a rev department of the treasury - internal_revenue_service page -6-
